United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-67522 ATLAS AMERICA PUBLIC #10 Ltd. (Name of small business issuer in its charter) Pennsylvania 25-1891457 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #10 LTD. (A Pennsylvania Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Six Months ended June 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 6 Notes to Financial Statements 7-14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-18 Item 4: Controls and Procedures 18 PART II. OTHER INFORMATION Item 1: Legal Proceedings 18 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #10 LTD. BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 203,200 $ 212,400 Accounts receivable-affiliate 730,300 666,200 Short-term hedge receivable due from affiliate — 242,800 Total current assets 933,500 1,121,400 Oil and gas properties, net 13,040,800 13,517,200 Long-term hedge receivable due from affiliate — 36,300 $ 13,974,300 $ 14,674,900 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 16,500 $ 18,300 Short-term hedge liability due to affiliate 1,164,700 5,700 Total current liabilities 1,181,200 24,000 Asset retirement obligations 825,500 801,500 Long-term hedge liability due to affiliate 1,696,100 364,800 Partners’ capital: Managing general partner 2,228,900 2,297,600 Limited partners (2,135 units) 10,903,400 11,278,400 Accumulated other comprehensive loss (2,860,800 ) (91,400 ) Total partners' capital 10,271,500 13,484,600 $ 13,974,300 $ 14,674,900 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #10 LTD. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 935,000 $ 915,100 $ 1,710,000 $ 1,776,300 Interest income 900 4,300 2,500 8,800 Total revenues 935,900 919,400 1,712,500 1,785,100 COSTS AND EXPENSES Production 238,800 244,700 463,400 456,400 Depletion 247,000 246,500 476,400 468,900 Accretion of asset retirement obligation 12,000 11,600 24,000 23,200 General and administrative 42,000 27,200 73,400 60,100 Total expenses 539,800 530,000 1,037,200 1,008,600 Net earnings $ 396,100 $ 389,400 $ 675,300 $ 776,500 Allocation of net earnings: Managing general partner $ 164,800 $ 162,500 $ 289,400 $ 320,400 Limited partners $ 231,300 $ 226,900 $ 385,900 $ 456,100 Net earnings per limited partnership unit $ 109 $ 107 $ 181 $ 214 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #10 LTD. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 2,297,600 $ 11,278,400 $ (91,400 ) $ 13,484,600 Participation in revenues and expenses: Net production revenues 398,900 847,700 — 1,246,600 Interest income 800 1,700 — 2,500 Depletion (79,100 ) (397,300 ) — (476,400 ) Accretion of asset retirement obligation (7,700 ) (16,300 ) — (24,000 ) General and administrative (23,500 ) (49,900 ) — (73,400 ) Net earnings 289,400 385,900 — 675,300 Other comprehensive loss — — (2,769,400 ) (2,769,400 ) Distributions to partners (358,100 ) (760,900 ) — (1,119,000 ) Balance at June 30, 2008 $ 2,228,900 $ 10,903,400 $ (2,860,800 ) $ 10,271,500 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #10 LTD STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net earnings $ 675,300 $ 776,500 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 476,400 468,900 Accretion of asset retirement obligations 24,000 23,200 (Increase) decrease in accounts receivable – affiliate (64,100 ) 30,500 Decrease in accrued liabilities (1,800 ) (11,400 ) Net cash provided by operating activities 1,109,800 1,287,700 Cash flows from investing activities: Proceeds from sale of tangible equipment — 7,100 Net cash provided by investing activities — 7,100 Cash flows from financing activities: Distributions to partners (1,119,000 ) (1,318,500 ) Net cash used in financing activities (1,119,000 ) (1,318,500 ) Net decrease in cash and cash equivalents (9,200 ) (23,700 ) Cash and cash equivalents at beginning of period 212,400 277,300 Cash and cash equivalents at end of period $ 203,200 $ 253,600 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #10 LTD. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #10 Ltd. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 831 Limited Partners. The Partnership was formed on July 5, 2001 to drill and operate gas wells located primarily in western Pennsylvania and southern Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of June 30, 2008 and for the three months and six months ended June 30, 2008 and 2007 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2007. The results of operations for the three months and six months ended June 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At June 30, 2008 and December 31, 2007, the Partnership's MGP’s credit evaluation indicated that the Partnership had no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership had unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $510,600 at June 30, 2008 and $471,900 at December 31, 2007, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #10 LTD. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-purchase method over the assets' estimated useful lives. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: June 30, December 31, 2008 2007 Natural gas and oil properties: Proved properties: Leasehold interests $ 338,500 $ 338,500 Wells and related equipment 25,240,900 25,240,900 25,579,400 25,579,400 Accumulated depletion (12,538,600 ) (12,062,200 ) $ 13,040,800 $ 13,517,200 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, "The Hierarchy of Generally Accepted Accounting Policies" ("SFAS 162"), which reorganizes the GAAP hierarchy.
